Ellsworth, J.
We think there is nothing wrong in the ruling of the court, that the testimony of S. M. Middlebrook should be received for the consideration of the jury. Whenever a conspiracy is alleged as the means of effecting a fraudulent purchase of goods, it is the constant practice of courts to receive, as evidence of the character of the act, like fraudulent acts between the same conspirators, at or about the same time and of the same nature, in furtherance of the fraudulent design. And so long as the conduct of men is allowed to throw light upon their motives of action, so long such evidence is most proper to go to the jury, when those motives are the subject of inquiry.
This principle was fully recognized in Thompson et al. v. Rose, 16 Conn., 71, and in Gardner v. Preston, 2 Day, 205; and it is the uniform doctrine of the books.
As to the objection that the plaintiff could not sue the defendant for the fraud after he had ratified and confirmed the sale to W. E. Roberts, with knowledge of the fraud, we do not perceive its applicability, since the court charged the jury as was requested by the defendant.-
The court further charged the jury, and correctly according to our views, that no demand' before suit was necessary upon the defendant, if he had participated with said William in the fraudulent purchase from the plaintiff.
The court was correct as to the matter of damages, for the *493plaintiff had lost his property by the fraud of the defendant, and why should he not recover its full value.
Another objection has been urged with apparently more confidence. It is said the judge was incorrect in instructing the jury “that if the defendant made the purchase of said William, knowing, or having sufficient reason to believe; that said goods were not paid for, and that it was then the intention of said William to abscond and cheat his creditors by means of the sale to the defendant, then the defendant’s purchase was, as against the plaintiff, fraudulent and void, and the defendant could not hold the goods.” It is said this ruling is inconsistent with the law laid down by this court in Dixon v. Owen, 17 Conn., 492, that a fraudulent sale by the owner of goods does not give a title to the goods to a creditor, and that he can get a title only by a sale on execution. The difficulty grows out of a misconception of the charge. Doubtless the law is, as was laid down in Dixon v. Owen, that a creditor, by virtue of the relation of creditor and debtor, has no title to the debtor’s property, if he does nothing to acquire the title. But then what has the doctrine to do with this case ? Nothing, as we understand the charge. The defendant, here, was insisting that he was a bona fide purchaser from his brother William, not that the plaintiff had no title, if he had been defrauded as he claimed he had, but that the defendant had purchased the goods honestly and therefore, at all events, he had acquired a good title. The court, in this part of the charge, intended to state, and we think did state, what was essential to constitute a bona fide purchase by the defendant. The court was not speaking of the plaintiff’s title but of the defendant’s, for of the plaintiff’s title it had already expressed its views. If the whole charge is taken together, as it should be, it does not appear to us to be incorrect in this latter particular, nor in any other so far as we discover, and therefore we do not advise a new trial.
In this opinion the other judges, Storrs and Hinman, concurred.
New trial not advised.